Case: 20-50591     Document: 00515687797         Page: 1     Date Filed: 12/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  December 29, 2020
                                  No. 20-50591                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jairin Antonio Rodezno-Guevara, also known as Jairin
   Guevara, also known as Jarin Guevara,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CR-43-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Jairin Antonio Rodezno-Guevara appeals the 21-month sentence
   imposed following his guilty plea conviction for being found unlawfully in the
   United States following a previous removal. He argues that the recidivism



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50591      Document: 00515687797           Page: 2    Date Filed: 12/29/2020




                                     No. 20-50591


   enhancement under 8 U.S.C. § 1326(b) is unconstitutional because it allows
   a sentence above the otherwise applicable statutory maximum based on facts
   that are neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt. Rodezno-Guevara correctly concedes that his argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   raises the issue to preserve it for further possible review. See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007).
          The Government has filed an unopposed motion for summary
   affirmance and, alternatively, seeks an extension of time to file its brief.
   Because the issue is foreclosed, summary affirmance is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED as moot, and the judgment of the district court is
   AFFIRMED.




                                           2